1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7
                                 CENTRAL DISTRICT OF CALIFORNIA
8

9
     EDDIS DAVENPORT,                            )    Case No.      CV 19-6695 FMO
10                                               )                  CR 15-0529 FMO-1
                          Petitioner,            )
11                                               )
                   v.                            )    ORDER RE: MOTION TO VACATE, SET
12                                               )    ASIDE, OR CORRECT SENTENCE (28
     UNITED STATES OF AMERICA,                   )    U.S.C. § 2255)
13                                               )
                          Respondent.            )
14                                               )

15
            On August 1, 2019, petitioner filed a Motion to Vacate, Set Aside, or Correct Sentence by
16
     a Person in Federal Custody (“Motion”) pursuant to 28 U.S.C. § 2255. In order to facilitate the
17
     just, speedy and inexpensive determination of this action, IT IS ORDERED as follows:
18
            1.     The Clerk of Court shall promptly: (a) serve a copy of the Motion and a copy of this
19
     Order on respondent by delivering them to the United States Attorney, Central District of
20
     California, or an authorized agent thereof; and (b) serve a copy of this Order on petitioner.
21
            2.     Respondent shall serve and file a Notice of Appearance no later than August 22,
22
     2019, notifying the court of the name of the attorney who will have principal charge of the case,
23
     together with the address where the attorney may be served, and the attorney’s telephone and
24
     fax numbers. This information is important to assure accurate service of court documents.
25
            3.     Respondent shall file its opposition to the Motion no later than September 9, 2019.
26
            4.     Petitioner shall file and serve a Reply Memorandum no later than October 9, 2019.
27
            5.     A request by a party for an extension of time within which to file any of the pleadings
28
     required by this Order will be granted only upon a showing of good cause and should be made in
1    advance of the pleading’s due date. Any party requesting an extension shall accompany the

2    request with a declaration explaining why the extension is necessary and shall lodge with the court

3    a proposed form order granting the requested extension. The proposed order shall include

4    proposed dates for all pleadings that remain to be filed as of the date that the proposed order is

5    lodged (e.g., a proposed order which includes a date for the filing of a Opposition shall also include

6    a date for the filing of the Reply).

7           6.      Unless the court orders otherwise, this case will be deemed submitted, without oral

8    argument, the day petitioner’s Reply is filed, or due and not filed. The court may order further

9    briefing or other proceedings, at any time, as appropriate.

10          7.      Every document delivered to the court must include a certificate of service attesting

11   that the party has served a copy of such document on opposing counsel (or the opposing party,

12   if such party is not represented by counsel). The court will return to the submitting party, and will

13   not consider, any document delivered to the court without a certificate of service.

14          8.      Petitioner shall, in a pleading served and filed with the court, immediately notify the

15   court and respondent’s counsel of any change of petitioner’s address. If petitioner fails to keep

16   the court informed of a current mailing address where petitioner may be contacted and served with

17   papers, this action may be dismissed without prejudice for failure to prosecute.

18          9.      Pursuant to Rule 83-2.11 of the Local Rules of this Court, the parties and their

19   attorneys may not communicate with the judge or his staff by letter. All inquiries, requests or other

20   matters to be called to the judge’s attention regarding this case shall be submitted for filing as a

21   motion, application or other appropriate pleading, and a copy must be served on all other parties

22   in the case.

23          10.     Respondent shall notify any crime victim of any hearing, as appropriate, in

24   accordance with 18 U.S.C. § 3771(b)(2).

25   Dated this 8th day of August, 2019.

26                                                                          /s/
                                                                    Fernando M. Olguin
27                                                               United States District Judge

28   cc: U.S. Attorney’s Office, Civil Division

                                                       2
